DETAILED ACTION
This Office Action is in response to the CON Application 17/301,529 filed on 04/06/2021.
In the instant application, claims 1, 14 and 20 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 04/06/2021 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2021 (3 IDS) were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 7, 9 and 19 objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent Claims 1, 14 and 20 are rejected on the ground of nonstatutory double patenting over claims 1, 11 and 16 of U. S. Patent No. 10,430,016 B2 (hereinafter 016’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/301,529
Patent 016’
Claim 1:

A method, comprising: 








+ detecting, by one or more processors, an object within a field of view of a camera of a device; 

+ causing presentation, within a graphical user interface, of the object and a first augmented reality element; 





+ causing movement of the first augmented reality element relative to the object in the graphical user interface; and 


+ causing display, together with the object and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.


Claim 14:

A system, comprising: 

+ one or more processors; and 

+ a non-transitory processor-readable storage medium coupled to the one or more processors, the non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 








+ detecting an object within a field of view of a camera of a device; 



+ causing presenting, within a graphical user interface, of the object and a first augmented reality element; 






+ causing moving of the first augmented reality element relative to the object in the graphical user interface; and 



+ causing displaying, together with the object and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.

Claim 20:

A non-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: 








+ detecting an object within a field of view of a camera of a device; 



+ causing presenting, within a graphical user interface, of the object and a first augmented reality element; 






+ causing moving of the first augmented reality element relative to the object in the graphical user interface; and 



+ causing displaying, together with the object and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.


A method, comprising:

+ initiating, by one or more processors of a device, an augmented reality mode configured to present augmented reality elements within a graphical user interface 

+ detecting a face within a field of view of an image capture component coupled to the device; 

+ in response to detecting the face, sequentially presenting a set of augmented reality elements within the graphical user interface, such that a subset of augmented reality elements and the face are depicted within the graphical user interface contemporaneously; 

+ detecting a movement of at least a portion of the face relative to a first augmented reality element of the subset of augmented reality elements; and 

+ in response to detecting the movement, modifying presentation of the first augmented reality element and causing presentation of at least one second augmented reality element of the subset of augmented reality elements.



Claim 11:

A system, comprising:

+ one or more processors; and 

+ a non-transitory processor-readable storage medium coupled to the one or more processors, the non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: Attorney Docket No. 4218.356US1 48 

+ initiating, by the one or more processors, an augmented reality mode 

+ detecting, by the one or more processors, a face within a field of view of an image capture component coupled to the device; 

+ in response to detecting the face, sequentially presenting, by the one or more processors, a set of augmented reality elements within the graphical user interface, such that a subset of augmented reality elements and the face are depicted within the graphical user interface contemporaneously; 

+ detecting, by the one or more processors, a movement of at least a portion of the face relative to a first augmented reality element of the subset of augmented reality elements; and 

+ in response to detecting the movement, modifying, by the one or more processors, presentation of the first augmented reality element and causing presentation of at least one second augmented reality element of the subset of augmented reality elements.

Claim 16:

A non-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: Attorney Docket No. 4218.356US1 50 

+ initiating, by one or more processors of a device, an augmented reality mode configured to present augmented reality elements within a graphical user interface 

+ detecting, by the one or more processors, a face within a field of view of an image capture component coupled to the device; 

+ in response to detecting the face, sequentially presenting, by the one or more processors, a set of augmented reality elements within the graphical user interface, such that a subset of augmented reality elements and the face are depicted within the graphical user interface contemporaneously; 

+ detecting, by the one or more processors, a movement of at least a portion of the face relative to a first augmented reality element of the subset of augmented reality elements; and 

+ in response to detecting the movement, modifying, by the one or more processors, presentation of the first augmented reality element and causing presentation of at least one second augmented reality element of the subset of augmented reality elements.



As can be seen from the table above, independent Claim 1 of the instant application is anticipated by Claim 1 of 019’, in that Claim 1 of 016’ contains all the limitations of Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  Claims 14 and 20 of the instant application are similarly mapped to claims 11 and 16 of 016’ as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”

Independent Claims 1, 14 and 20 are rejected on the ground of nonstatutory double patenting over claims 1 , 11 and 16 of U. S. Patent No. 10,996,811 B2 (hereinafter 811’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/301,529
Patent 811’
Claim 1:

A method, comprising: 

+ detecting, by one or more processors, an object within a field of view of a camera of a device; 


+ causing presentation, within a graphical user interface, of the object and a first augmented reality element; 

+ causing movement of the first augmented reality element relative to the object in the graphical user interface; and 





















+ causing display, together with the object and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.


Claim 14:

A system, comprising: 

+ one or more processors; and 

+ a non-transitory processor-readable storage medium coupled to the one or more processors, the non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

+ detecting an object within a field of view of a camera of a device; 


+ causing presenting, within a graphical user interface, of the object and a first augmented reality element; 

+ causing moving of the first augmented reality element relative to the object in the graphical user interface; and 





















+ causing displaying, together with the object and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.

Claim 20:

A non-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: 

+ detecting an object within a field of view of a camera of a device; 


+ causing presenting, within a graphical user interface, of the object and a first augmented reality element; 

+ causing moving of the first augmented reality element relative to the object in the graphical user interface; and 





















+ causing displaying, together with the object and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.


A method, comprising: 

+ detecting, by one or more processors of a device, a face within a field of view of an image capture component associated with the device; 

+ presenting, within a graphical user interface, the face and a first augmented reality element;

+ moving the first augmented reality element relative to the face in the graphical user interface; 

+ detecting, as the first augmented reality element moves, a change in a feature of the face from a first state to a second state;

+ in response to detecting the change in the feature of the face from the first state to the second state: modifying a visual attribute of the first augmented reality element based on a distance between the first augmented reality element and the feature of the face in the graphical user interface; and 

+ displaying, together with the first augmented reality element, a second augmented reality element having one or 

+ displaying, together with the face and the second augmented reality element, a result augmented reality element, the result augmented reality element representing an interaction between the face and the first and second augmented reality elements.


Claim 16:

A system, comprising: 

+ one or more processors; and 

+ a non-transitory processor-readable storage medium coupled to the one or more processors, the non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

+ detecting a face within a field of view of an image capture component associated with a device; 

+ presenting within a graphical user interface the face and a first augmented reality element; 

+ moving the first augmented reality element relative to the face in the graphical user interface; 

+ detecting, as the first augmented reality element moves, a change in a feature of the face from a first state to a second state; 



+ displaying, together with the first augmented reality element, a second augmented reality element having one or more visual characteristics that are similar to the first augmented reality element; and 

+ displaying, together with the face and the second augmented reality element, a result augmented reality element, the result augmented reality element representing an interaction between the face and the first and second augmented reality elements.

Claim 20:

A non-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: 

+ detecting a face within a field of view of an image capture component associated with the device; 

+ presenting within a graphical user interface the face and a first augmented reality element; 

+ moving the first augmented reality element relative to the face in the graphical user interface; 

+ detecting, as the first augmented reality element moves, a change in a feature of 

+ in response to detecting the change in the feature of the face from the first state to the second state: modifying a visual attribute of the first augmented reality element based on a distance between the first augmented reality element and the feature of the face in the graphical user interface; and 

+ displaying, together with the first augmented reality element, a second augmented reality element having one or more visual characteristics that are similar to the first augmented reality element; and 

+ displaying, together with the face and the second augmented reality element, a result augmented reality element, the result augmented reality element representing an interaction between the face and the first and second augmented reality elements.


As can be seen from the table above, independent Claim 1 of the instant application is anticipated by Claim 1 of 811’, in that Claim 1 of 811’ contains all the limitations of Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  Claims 14 and 20 of the instant application are similarly mapped to claims 11 and 16 of 811’ as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 11, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tossell et al. (“Tossell,” US 2011/0199302), published on August 18, 2011 in view of Frappiea (“Frappiea,” US 2018/0001198), filed on June 16. 2017 and further in view of TAKEHIRO (“Takehiro,” US 2013/0045801), published on February 21, 2013.
Regarding claim 1, Tossell teaches a method, comprising: 
(Tossell: see par. 0032 and Fig. 2; capture device 20 includes a processor 32), an object within a field of view of a camera of a device (Tossell: see pars. 0023-0024 and Figs. 1-2; detecting movement and gestures of a user captured by a capture device 20); causing presentation, within a graphical user interface, of an avatar [the object] and a first augmented reality element (Tossell: see par. 0024 and Fig. 1; visual representation of a player avatar 14 and visual representation of a moving ball 21); 
	causing movement of the first augmented reality element relative to the avatar [object in the graphical user interface (Tossell: see par. 0025; a user 18 may see the moving virtual ball 21 onscreen, and make movements in real space to position his avatar’s foot in the path of the ball to capture the ball); and 
	[causing display, together with the avatar [object] and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element].  
	Tossell does not appear to teach an object within a field of view of a camera is the object presented within the graphical user interface; and causing display, together with the object and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.
	However Frappiea teaches a method for presenting an image of a user interacting with a video game; wherein an object within a field of view of a camera is the object presented within the graphical user interface (Frappiea: see pars. 0010, 0027; the image capturing device is external to the HMD and is oriented toward the user wearing the HMD. The image capturing device captures an image of the user, wherein the image of the user is a “selfie” picture of the user interacting in the physical space at the time of the capture. The image of the user captured by the image capturing device is processed and transmitted to the HMD for rendering on the display screen of the HMD).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Frappiea and Tossell in front of them to include the presenting image of a user interacting with a video game as taught by Frappiea with the capture of moving objects in game play as disclosed by Tossell to increase interaction between a user and the game system so as to produce a very realistic game play experience (Frappiea: see par. 0003).
Tossell and Frappiea teach all the limitations above but do not appear to teach: causing display, together with the object and the first augmented reality element, of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element.
However Takehiro teaches a method for game apparatus; wherein causing display, together with the object (Takehiro: see par. 0141 and Fig. 3; a head of a character object CO acting as the goalkeeper moves along with a movement of the head of the player in the real space) and the first augmented reality element (Takehiro: see par. 0141 and Fig. 3; a target object TO acting as the ball moves toward a lower part of a screen), of a result augmented reality element representing a history of interactions between the object and a plurality of augmented reality elements that include the first augmented reality element (Takehiro: see par. 0141 and Fig. 3; when the target object TO comes into contact with the head of the character object CO acting as the goalkeeper, a score of the player is added. Note: the score “123400” is updated or added when the head of the character object CO contacts with the target object TO. The score indicates the history of interactions between CO and TO).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Takehiro, Tossell and Frappiea in front Takehiro with the capture of moving objects in game play as disclosed by Tossell to provide a competitive game environment and thereby the game can be made more intense and enjoyable (Takehiro: see par. 0292).
Regarding claim 8, Tossell, Frappiea and Takehiro teach the method of claim 1,
Tossell, Frappiea and Takehiro further teach determining the first augmented reality element obscures at least a portion of a mouth of the object (Tossell: see par. 0025; a user 18 may see the moving virtual ball 21 onscreen, and make movements in real space to position his avatar’s foot in the path of the ball to capture the ball. See par. 0058; the capture object can be any part of the body including head, face. Note mouth is part of the face), the portion of the mouth obscured by the first augmented reality element being an interior surface of the mouth (Tossell: see par. 0025; a user 18 may see the moving virtual ball 21 onscreen, and make movements in real space to position his avatar’s foot in the path of the ball to capture the ball. See par. 0058; the capture object can be any part of the body including head, face. Note mouth is part of the face. When a capture object is a mouth, it is moved to capture the ball).  
Regarding claim 10, Tossell, Frappiea and Takehiro teach the method of claim 1,
Tossell, Frappiea and Takehiro further teach wherein the result augmented reality element comprises a score or accumulated points (Takehiro: see par. 0141 and Fig. 3; when the target object TO comes into contact with the head of the character object CO acting as the goalkeeper, a score of the player is added. Note: the score “123400” is updated or added when the head of the character object CO contacts with the target object TO. The score indicates the history of interactions between CO and TO).  
Regarding claim 11, Tossell, Frappiea and Takehiro teach the method of claim 1,
(Takehiro: see par. 0141 and Fig. 3; when the target object TO comes into contact with the head of the character object CO acting as the goalkeeper, a score of the player is added).  
Regarding claim 12, Tossell, Frappiea and Takehiro teach the method of claim 1,
Tossell, Frappiea and Takehiro further teach wherein the result augmented reality element comprises a celebration effect when an interaction between the object and the first augmented reality element satisfies a goal (Frappiea: see par. 0028; when a user wins a car race, the image of the user’s celebratory such as jumping or waving is captured).  
Regarding claim 14, claim 14 is directed to a system for executing the method as claimed in claim 1; Claim 14 is similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a non-transitory processor-readable storage medium storing processor executable instructions for executing the method as claimed in claim 1; Claim 20 is similar scope to claim 1 and is therefore rejected under similar rationale.

Claims 2-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tossell, Frappiea and TAKEHIRO as applied to claim 1 above and further in view of Zhang et al. (hereinafter as Zhang, US 2011/0093820), published on April 21, 2011 and further in view of Feiner et al. (hereinafter as Feiner, US 2011/0250962), published on October 13, 2011 and further in view of SOLAJA (“Solaja,” US 2015/0018093), published on January 15, 2015.
Regarding claim 2, Tossell, Frappiea and Takehiro teach the method of claim 1,
(Tossell: see pars. 0025, 0086 and Fig. 1; the capture object may be any of a variety of body parts. See par. 0058 and Fig. 4; capture object includes features of the face, such as the nose and eyes are tracked to provide skeletal mapping of the user. See par. 0090; the capture object may be a user’s head and/or neck), further comprising: 
	detecting, as the first augmented reality element moves (Tossell: see pars. 0063, 0090 and Figs. 5-8; a target object 406, which in this example is a soccer ball. The target object 406 is moving with a vector velocity, v, representing the 3D machine space velocity of the target object 406. See par. 0025; a user 18 may see the moving virtual ball 21 onscreen), a change in a position [feature] of the face from a first state to a second state (Tossell: see par. 0025; a use 18 may see the moving virtual ball 21 onscreen, and make movements in real space to position his avatar’s foot in the path of the ball to capture the ball. See pars. 0058-0059 and 0086; one or more of the body parts may be designated as a capture object having an attached collision volume 400. Any of the body parts shown in Fig. 4 may have collision volumes associated therewith. Note: that means the face 322, instead of the foot, can be used as a captured object); and 
	in response to detecting the change in the position [feature] of the face from the first state to the second state: causing capturing [modifying of a visual attribute of] the first augmented reality element based on a distance between the first augmented reality element and the position [feature] of the face in the graphical user interface (Tossell: see par. 0025 and Fig. 1; the user 18 may see the moving virtual ball 21 and make movements in real space to position his avatar’s foot in the path of the ball to capture the ball. See pars. 0058-0059 and 0086; one or more of the body parts may be designated as a capture object having an attached collision volume 400. Any of the body parts shown in Fig. 4 may have collision volumes associated therewith. Note: that means the face 322, instead of the foot, can be used as a captured object); and [causing displaying, together with the first 
	Tossell, Frappiea and Takehiro teach all the limitations above but do not explicitly teach: detecting the change in the feature of the face from the first state to the second state; modifying a visual attribute of the first augmented reality element based on a distance between the first augmented element and the feature of the face in the graphical user interface; and causing displaying, together with the first augmented reality element, of a second augmented reality element having one or more visual characteristics that are similar to the first augmented reality element.
	However Zhang teaches a method for using personalized gestures to perform tasks. Zhang further teaches detecting the change in the feature of the face from the first state to the second state (Zhang: see par. 0029 and Fig. 1; the gestures made by the user 18 in the user’s three-dimensional physical space are tracked and analyzed to control the player avatar 19 in game space. See par. 0024-0028; the motions of the player and the object may be used to adjust and/ or control parameters of the game. See par. 0044; the user tends to open his mouth when gesturing to hit a tennis ball in a tennis game application. Note: detecting when the mouth is changed from close to open).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of of Zhang, Tossell, Frappiea and Takehiro in front of them to include the personalized gestures to control player avatars in game space of Zhang with the capture of moving objects in game play as disclosed byTossell to allow the system more fully identify and/ or distinguish user’s gestures, thus providing more accuracy and speed for gesture recognition (Zhang: see par. 0043).
	Tossell, Frappiea,Takehiro and Zhang do not explicitly teach modifying a visual attribute of the first augmented reality element based on a distance between the first augmented element and the feature of the face in the graphical user interface.
(Feiner: see par. 0047 and Fig. 4; when a virtual ball 15a approaches a virtual obstacle 15b, ball 15b can be configured to stop, decelerate, accelerate, bounce, deform, change direction, or engage in any number of other changes in motion or characteristic properties. Additionally, a variety of nonphysical behaviors including shrinking, growing, color change, gravitational shifting, acceleration, deceleration, disappearing, etc., can be simulated when the ball 15a is in contact with or in close proximity to other virtual objects 15).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Feiner, Tossell, Frappiea,Takehiro and Zhang in front of them to include the moving virtual balls in game application as disclosed by Feiner with the capture of moving objects in game play as disclosed byTossell to create a visually appealing appearance that can simulate an environment consistent with the theme of the video game (Feiner: see par. 0046).
	Tossell, Frappiea,Takehiro, Zhang and Feiner do not explicitly teach: causing displaying, together with the first augmented reality element, of a second augmented reality element having one or more visual characteristics that are similar to the first augmented reality element.
	However Solaja teaches a game machine having interactive virtual objects; wherein causing displaying, together with the first augmented reality element (Solaja: see pars 0083-0084 and Fig. 5; coins 520 are launched into the air in the virtual environment 410. See pars. 0086-0087 and Fig. 5; a player can win bonus points by catching or collecting the coins 520 within the virtual environment by moving a virtual obstacle 610), of a second augmented reality element having one or more visual characteristics that are similar to the first augmented reality element (Solaja: see pars. 0094-0097 and Figs. 8-9; as the obstacle 610 is moved by the user to catch a specific coin 524, coins 520 are continue to be dispensed and updated. Notes: coins 520 are similar to the specific coin 524).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Solaja, Tossell, Frappiea,Takehiro, Zhang and Feiner in front of them to include the interactive virtual objects in game environment as disclosed by Solaja with the capture of moving objects in game play as disclosed byTossell to generate bonus games that provide a greater expectation of winning than the basic game and may also be accompanied with more attractive or unusual video displays and/or audio. Bonus games offer tremendous advantages in player appeal and excitement (Solaja: see par. 0082).
Regarding claim 3, Tossell, Frappiea,Takehiro, Zhang, Feiner and Solaja teach the method of claim 2,
Tossell, Frappiea,Takehiro, Zhang, Feiner and Solaja further teach: comprising initiating an augmented reality mode configured to present augmented reality elements within the graphical user interface, wherein the second augmented reality element has a same shape or size as the first augmented reality element. (Solaja: see pars. 0094-0097 and Figs. 8-9; as the obstacle 610 is moved by the user to catch a specific coin 524, coins 520 are continue to be dispensed and updated. Notes: coins 520 are similar to the specific coin 524).
Regarding claim 4, Tossell, Frappiea,Takehiro, Zhang, Feiner and Solaja teach the method of claim 2,
Tossell, Frappiea,Takehiro, Zhang, Feiner and Solaja further teach wherein detecting the change comprises detecting a movement of at least a portion of the face relative to the first augmented reality element (Zhang: see par. 0029 and Fig. 1; the gestures made by the user 18 in the user’s three-dimensional physical space are tracked and analyzed to control the player avatar 19 in game space. See par. 0024-0028; the motions of the player and the object may be used to adjust and/ or control parameters of the game. See par. 0044; the user tends to open his mouth when gesturing to hit a tennis ball in a tennis game application. Note: detecting when the mouth is changed from close to open).
Regarding claim 5, Tossell, Frappiea, Takehiro, Zhang, Feiner and Solaja teach the method of claim 4,
Tossell, Frappiea,Takehiro, Zhang, Feiner and Solaja further teach wherein the movement of the portion of the face is a movement of a reference feature, the method further comprising: identifying a first state of the reference feature, the first state corresponding to first positions of a set of landmark points corresponding to the reference feature (Zhang: see par. 0029 and Fig. 1; the gestures made by the user 18 in the user’s three-dimensional physical space are tracked and analyzed to control the player avatar 19 in game space. See par. 0024-0028; the motions of the player and the object may be used to adjust and/ or control parameters of the game. See par. 0044; the user tends to open his mouth when gesturing to hit a tennis ball in a tennis game application. Note: detecting when the mouth is changed from close to open); and determining a change of the reference feature from the first state to a second state corresponding to second positions of at least one landmark point of the set of landmark points (Zhang: see par. 0029 and Fig. 1; the gestures made by the user 18 in the user’s three-dimensional physical space are tracked and analyzed to control the player avatar 19 in game space. See par. 0024-0028; the motions of the player and the object may be used to adjust and/ or control parameters of the game. See par. 0044; the user tends to open his mouth when gesturing to hit a tennis ball in a tennis game application. Note: detecting when the mouth is changed from close to open).  
Regarding claims 15-18, claims 15-18 are directed to a system for executing the method as claimed in claims 2-5, respectively; Claims 15-18 are similar scope to claims 2-5, respectively and are therefore rejected under similar rationale.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tossell, Frappiea and TAKEHIRO as applied to claim 1 above and further in view of SOLAJA (“Solaja,” US 2015/0018093), published on January 15, 2015.
Regarding claim 6, Tossell, Frappiea and Takehiro teach the method of claim 1,
Tossell, Frappiea and Takehiro further teach determining an on-screen position of the object; determining a spatial location of the first augmented reality element within the graphical user interface, the spatial location determined at a time a change in a feature of the object is detected (Tossell: see par. 0025; a user 18 may see the moving virtual ball 21 onscreen, and make movements in real space to position his avatar’s foot or any part of the body in the path of the ball to capture the ball); determining a proximity of the spatial location to the on-screen position of the object as being within a proximity threshold (Tossell: see par. 0082; instead of detecting when a target object 406 passes within a boundary of the collision volume, the capture engine may simply look at whether the target object 406 passes within an arbitrarily selected threshold distance of the capture object); and [based on the proximity, presenting a second augmented reality element within the graphical user interface along with the object].  
	Tossell, Frappiea and Takehiro teach all the limitations above but do not explicitly teach: based on the proximity, presenting a second augmented reality element within the graphical user interface along with the object.
However Solaja teaches a game machine having interactive virtual objects; wherein based on the proximity, presenting a second augmented reality element within the graphical user interface along with the object (Solaja: see pars. 0094-0097 and Figs. 8-9; as the obstacle 610 is moved by the user to catch a specific coin 524, coins 520 are continue to be dispensed and updated. Notes: coins 520 are similar to the specific coin 524).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Solaja, Tossell, Frappiea, and Takehiro (Solaja: see par. 0082).
Regarding claim 13, Tossell, Frappiea and Takehiro teach the method of claim 1,
Tossell, Frappiea and Takehiro do not appear to teach wherein the result augmented reality element comprises a success indicator when an interaction between the object and the first augmented reality element satisfies a goal and comprises a fail indicator when the interaction between the object and the first augmented reality element fails to satisfy the goal.  	However Solaja teaches a game machine having interactive virtual objects; wherein the result augmented reality element comprises a success indicator when an interaction between the object and the first augmented reality element satisfies a goal (Solaja: see pars. 0096-0097 and Figs. 8-9; the reward 910 associated with the collection is displayed on the screen (i.e. “Bonus 100”) and the player’s credit updated from ‘354’ in Fig.8 to ‘454” in Fig. 9) and comprises a fail indicator when the interaction between the object and the first augmented reality element fails to satisfy the goal (Solaja: see pars. 0096-0097 and Figs. 8-9; the reward 910 associated with the collection is displayed on the screen (i.e. “Bonus 100”) and the player’s credit updated from ‘354’ in Fig.8 to ‘454” in Fig. 9; Note: when the player’s credit is not updated, that indicates the fail interaction, the user did not catch the coin).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Solaja, Tossell, Frappiea, and Takehiro in front of them to include the interactive virtual objects in game environment as disclosed by Solaja with the capture of moving objects in game play as disclosed by Tossell to generate bonus games that provide a greater expectation of winning than the basic game and may also (Solaja: see par. 0082).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: McCulloch et a. (US 2013/0286004) – system for realistically displaying a collision between objects by an augmented reality display device system. A collision occurs when at least portions of different objects meet, and each object exerts a force upon the other causing an exchange of energy/
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is (571)270-50295029.  The examiner can normally be reached on Weekdays from 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-97829782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174